DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The applicant’s specification para [20] explicitly states that the “computer readable storage medium” of claims 8-13 do not include transitory signals per se, therefore, claims are not rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tangeland et al. (USPAPN 2017/0094222) in view of Karunakaran et al. (USPAPN 2014/0280054).
Regarding claim 1, Tangeland discloses:
identifying, by a computer device (see fig 6, a processor and a memory), an event performer in video content (see para [43], identifying a speaker in a video);

correlating, by the computer device, an action of the event performer in the video content to an action of the audience member in the video content (see para [43], [48], [49], and fig 10A-B, identifying the speaker speaking and the audience listening as relevant and correlated in an event); and
generating, by the computer device, a composite image comprising an image of the action of the event performer and an image of the action of the audience member (see para [48] and [49], cropping the speaker and the audience and generating a video collage combining the speaker and the audience).
However, Tangeland does not disclose: displaying, by the computer device, an interface; receiving, by the computer device, a search input via the interface; and searching, by the computer device, the video content based on the search input.
In a similar field of endeavor of creating a video collage, Karunakaran discloses: displaying, by the computer device, an interface; receiving, by the computer device, a search input via the interface; and searching, by the computer device, the video content based on the search input (see para [58]-[61], a graphical search interface for user selection to generate a video collage).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tangeland with Karunakaran, and further provide graphical search interface for receiving a user input to create a 
Regarding claims 8 and 14, Tangeland and Karunakaran disclose everything claimed as applied above (see rejection of claim 1).

Allowable Subject Matter
Claims 2-7, 9-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Tangeland and Karunakaran disclose everything claimed as applied above (see rejection of claim 1), however, does not disclose the identifying the event performer, the identifying the audience member, the correlating, and the generating are performed based on the search input. Similar reasons apply to claims 9 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ramaswamy et al. (USPAPN 2017/0372749) discloses generating a video collage comprised of meaningful moments.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668